Xumpkin, J.
1. In Roach v. Sulter, 54 Ga. 458, it was held that when a bill of exceptions was filed to the judgment of the city court of Savannah, on the ground that the verdict was contrary to the evidence, and was dismissed by this court, the party complaining might still file a certiorari to the superior court within three months from the dismissal of the case in this court. That decision was rendered by a full bench, and has never been overruled. Nor is there any request to overrule it. It controls this case on the point stated.
2. As to the charge complained of, the ease of Samuels v. State, 103 Ga. 3, is controlling.
3. The evidence supported the verdict.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.